Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-16 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Kerr et al. (US 20200277044).
Re’ Claim 13. Kerr discloses a method of extending a landing gear system for a vehicle, the landing gear system comprising a plurality of landing gear assemblies (30,40), a landing gear supervisory control 1000 unit communicatively coupled to each of the plurality of landing gear assemblies, and inherently a power source operatively coupled to the landing gear supervisory control unit, the method comprising the steps of: monitoring the plurality of landing gear assemblies (using sensors para: 74) for a first failure; cycling the power source off and on when the first failure occurs to a first of the plurality of landing gear assemblies (recycling para: 86); and determining if the first failure has been resolved (reevaluating the system using the sensors and control logic – if not resolved indicate to the operator and/or performing remedial action to solve any issue related to the failure. Para: 73-94).
Re’ Claim 14. Kerr discloses The method of Claim 13, further comprising the steps of: locking the first of the plurality of landing gear assemblies (locking in para: 86) if the first failure has not been resolved; and continuing to extend each of the plurality of landing gear assemblies to which the first failure has not occurred (the operation operable to perform the actions to lock that which is failed and to extend others, retract others, etc. in response to control any asymmetry or negative effect to the aircraft – para: 91). 
Re’ Claim 15. Kerr discloses The method of Claim 14, further comprising the steps of: locking a second of the plurality of landing gear assemblies when a second failure occurring to the second of the plurality of landing gear assemblies is detected (locking in para: 86); and continuing to extend each of the plurality of landing gear assemblies to which the first and second failures have not occurred to the greater of the extension of the first landing gear assembly and the extension of the second landing gear assembly (the operation operable to perform the actions to lock that which is failed and to extend others, retract others, etc. in response to control any asymmetry or negative effect to the aircraft – para: 91).  
Re’ Claim 16. The method of Claim 15, wherein each of the plurality of landing gear assemblies corresponds to another of the plurality of landing gear assemblies that is symmetrically positioned relative to a centerline of the vehicle, the method further comprising the steps of: locking a third of the plurality of landing gear assemblies when a third failure occurring to the third of the plurality of landing gear assemblies is detected; and extending a fourth landing gear assembly to a position of the one of the first, second, and third landing gear assemblies that corresponds to the fourth landing gear assembly. (locking the gear para: 86) (the operation operable to perform the actions to lock that assembly which is failed and to extend others, retract others, etc. in response to control any asymmetry or negative effect to the aircraft – para: 91).  
Allowable Subject Matter
Claims 1-12 and 17-20 are allowed.
The prior art alone or in combination does not teach the specifics of the claims indicated as allowable. The closest prior art teaches load sensors in aircraft landing gear to determine to lock a gear, pitch sensors for determining the pitch of the aircraft body, extending and retracting gear from inside the body to an deployed position, raising or lowering height, load sensors for determining the weight on wheels, as well as determining the velocity of the landing and load on the gear.  The prior art does not teach sensing weight on wheels as the gear contacts a landing surface and adjusting the speed of extension of the gear in response to the sensed value to minimize the difference between the sensed value and a threshold value for the purposes of allowing the aircrafts wheels to take up weight. 

It would be in hindsight to include these features of various embodiments of the prior art to piecemeal the present invention together.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642